210, 1167 Kensington Cr. N.W. Calgary, Alberta Canada T2N 1X7 FOR IMMEDIATE RELEASE Oncolytics Biotech® Inc. Enters into Sponsorship Agreement with NCIC CTG for Randomized Phase II Study in Colorectal Cancer CALGARY, AB, May 3, 2012 - Oncolytics Biotech Inc. (“Oncolytics”) (TSX:ONC, NASDAQ:ONCY) announced today that it has entered into an agreement whereby the NCIC Clinical Trials Group (CTG) at Queen's University in Kingston, Ontario, will sponsor and conduct a randomized Phase II study of REOLYSIN® in patients with advanced or metastatic colorectal cancer. "We are pleased to be conducting a second randomized study with the NCIC CTG," said Dr. Brad Thompson, President and CEO of Oncolytics. "This study will build on both our early preclinical and clinical colorectal cancer work, as well as preclinical research combining REOLYSIN with Avastin®. As a Company, we intend to continue expanding our clinical program to include randomized studies of frequently diagnosed cancers." The study will be an open-label, randomized, non-blinded, Phase II clinical study of REOLYSIN given in combination with FOLFOX-6 plus bevacizumab (Avastin) versus FOLFOX-6 plus bevacizumab alone. Approximately 50 response evaluable patients will be enrolled in each arm, after a six to nine patient safety run in. About Colorectal Cancer The Canadian Cancer Society estimates that 22,200 Canadians were diagnosed with colorectal cancer and 8,900 Canadians were expected to die from the disease in 2011. The American Cancer Society estimates that 143,460 Americans will be diagnosed with colorectal cancer and 51,690 Americans are expected to die of the disease in 2012. About the NCIC Clinical Trials Group at Queen's University The NCIC Clinical Trials Group (NCIC CTG) is a cancer clinical trials cooperative group that conducts Phase I-III trials testing anti-cancer and supportive therapies across Canada and internationally. It is a national research program of the Canadian Cancer Society. The NCIC CTG's Central Office is located at Queen's University in Kingston, Ontario, Canada. The Group is committed to assessing all modalities of therapy for a spectrum of cancer types. More than 60 member institutions, from major cancer centres to community hospitals, enroll patients in NCIC Clinical Trials Group studies. About Oncolytics Biotech Inc. Oncolytics is a Calgary-based biotechnology company focused on the development of oncolytic viruses as potential cancer therapeutics. Oncolytics’ clinical program includes a variety of human trials including a Phase III trial in head and neck cancers using REOLYSIN, its proprietary formulation of the human reovirus. For further information about Oncolytics, please visit: www.oncolyticsbiotech.com. This press release contains forward-looking statements, within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended. Forward-looking statements, including the Company’s expectations related to the Phase II colorectal cancer trial sponsored by the NCIC CTG, and the Company’s belief as to the potential of REOLYSIN as a cancer therapeutic, involve known and unknown risks and uncertainties, which could cause the Company’s actual results to differ materially from those in the forward-looking statements. Such risks and uncertainties include, among others, the availability of funds and resources to pursue research and development projects, the efficacy of
